Case 3:20-cr-30058-RAL Document 121 Filed 03/01/21 Page 1 of 2 PageID #: 328




                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       CENTRAL DIVISION



  UNITED STATES OF AMERICA,                                         3:20-CR-30058-RAL


                         Plaintiff,

                                                          OPINION AND ORDER ADOPTING
         vs.                                              REPORT AND RECOMMENDATION
                                                       AND DENYING MOTION TO SUPPRESS
  JEROME WHITE HORSE,JR.,

                         Defendant.




        Defendant Jerome White Horse, Jr., moved to suppress statements he made from use at

 trial. Doc. 105. Magistrate Judge Mark A. Moreno issued a report and recommendation on

 February II, 2021, recommending that White Horse's motion be denied. Doc. 115.

        This Court reviews a report and recommendation pursuant to the statutory standards found

 in 28 U.S.C. § 636(b)(1), which provides in relevant part that "[a]judge of the [district] court shall

 make a de novo determination of those portions of the report or specified proposed findings or

 recommendations to which objection is made." However, "[i]n the absence of an objection, the

 district court is not required 'to give any more consideration to the magistrate's report than the

 court considers appropriate.'" United States v. Murillo-Figueroa. 862 F. Supp. 2d 863, 866(N.D.

 Iowa 2012)(quoting Thomas v. Am.474 U.S. 140, 150(1985)).

         White Horse has not objected to the report and recommendation and the fourteen days for

 doing so has now passed.

        Accordingly, it is hereby
Case 3:20-cr-30058-RAL Document 121 Filed 03/01/21 Page 2 of 2 PageID #: 329




        ORDERED that the Report and Recommendation for Disposition of Motion to Suppress,

 Doc. 115, is adopted. It is further

        ORDERED that White Horse's Motion to Suppress, Doc. 105, is denied.



        DATED this _/         day of March, 2021.
                                             BY THE COURT:




                                             ROBERTO A. LANGE
                                             CHIEF JUDGE
